DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tischendorf (US 2014/0163580 A1)
Re. claims 1, 10 and 19, Tischendorf discloses an electrical feedthrough assembly for a biostimulator/method of a biostimulator (abstract), comprising: 
a housing having a longitudinal axis and containing an electronics compartment (figure 43, IMD housing 1052); 
an electronics assembly mounted in the electronics compartment, wherein the electronics assembly includes an electrical connector (figure 43, feedthrough pin 1006 is fed through the IMD housing to receive the pins as the electrical connector); and 
an electrical feedthrough assembly mounted on the housing (figure 43, fixation member electrode 1000 on IMD housing 1052), wherein the electrical feedthrough assembly includes an electrode body (figure 42, electrode fixation member labeled 1010) including a cup  having an electrode 

Re. claims 2 and 11, Tischendorf further teaches the electrical feedthrough assembly further includes: 
an insulator having an insulator wall extending distally from an insulator base around the electrode wall (paragraph 0194 – insulator 1004 distally surrounds electrode wall 1012), wherein the insulator base is proximal to the electrode base (figure 42, insulator 1004 is proximal to the base), wherein an insulator hole extends through the insulator base along the longitudinal axis (figure 42, 1004 is along the longitudinal axis), and wherein the pin extends through the insulator hole from the electrode base to the electrical connector (figures 42-43 show the pin 1006 extending from the insulator 1004 into the connector in the IMD housing 1052); and 
a flange mounted on the housing (figure 42, flange 1016) and having a mounting wall extending around the insulator wall (figure 43).

Re. claims 20, 21, Tischendorf further teaches the biostimulator further comprising: inserting the pin through an insulator hole of an insulator; and bonding the pin to the insulator by a braze joint, inserting the insulator into a mounting hole in a flange; and bonding the insulator to the flange by a second braze joint (paragraph 0193 – fixation member 1010 is bonded to insulator 1004 through brazing with pin 1006 protruding out of insulator 1004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf (US 2014/0163580 A1) in view of Stevenson (US 2008/0161886 A1).
Re. claims 3, 12-13, Tischendorf teaches all of the elements of the claimed invention as stated above, but does not teach the gasket having an annular body extending around the electrode wall, wherein the annular body is resiliently compressed between the helix mount and the mounting wall, and a fixation element mounted on the helix mount. 
Stevenson teaches a neurostimulator (paragraph 0158) further comprising: 
a helix mount mounted on the flange (figure 35, solder element178 acts as the flange to attach the distal tip 142 with the helical fixation element 204) and a gasket having an annular body extending around the electrode wall, wherein the annular body is resiliently compressed between the helix mount and the mounting wall (paragraph 0264, figure 37, isolative washer 218 [gasket] can be optionally placed extending around the device wall, distal to the insulator 174 [paragraph 0263]); and 
a fixation element mounted on the helix mount, wherein the fixation element includes a helix revolving about the longitudinal axis in a first rotational direction; 
wherein the helix mount is mounted on the flange by a threaded connection having threads revolving about the longitudinal axis in a second rotational direction opposite to the first rotational direction (paragraph 0260 – fixation helix tip 142’ [figure 34] is laser welded to the base plate, and designed to be threaded into body tissue in a longitudinal rotation).
Both Tischendorf and Stevenson are analogous within the field of biostimulators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neurostimulator of Tischendorf to incorporate the gasket/washer and helical fixation element of Stevenson in order to prevent a short circuit (paragraph 0291) and thread the device onto tissue (paragraph 0260) respectively.

Claims 4-8, 14-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf (US 2014/0163580 A1) in view of Jang (US 2014/0296955 A1).
Re. claims 4, 14 and 24, Tischendorf further teaches the biostimulator comprising an electrode tip mounted on a distal end of the electrode body (figure 42, tip 1018; paragraph 0194).
Tischendorf does not teach the electrode tip includes a tip hole extending through the electrode tip along the longitudinal axis from a distal tip end to a proximal tip end, and wherein a first diameter of the tip hole at the distal tip end is less than a second diameter of the tip hole at the proximal tip end.
Jang teaches a biostimulator device [paragraph 0002] further comprising the electrode tip includes a tip hole extending through the electrode tip along the longitudinal axis from a distal tip end to a proximal tip end, and wherein a first diameter of the tip hole at the distal tip end is less than a second diameter of the tip hole at the proximal tip end (figure 10A-10B, electrode tip 106 includes a hole with a diameter smaller in its distal end as opposed to its proximal end, labeled in red).
Tischendorf and Jang are analogous arts within the field of biostimulators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tischendorf to incorporate the known electrode tip holes as taught by Jang in order to leave space to house other components such as a helical electrode for tissue engagement (paragraph 0033).

    PNG
    media_image1.png
    505
    689
    media_image1.png
    Greyscale


Re. claim 5, Tischendorf further teaches the biostimulator further comprising one or more weeping holes extending through one or more of the electrode wall or the electrode tip along a transverse axis orthogonal to the longitudinal axis (figure 42, apertures 1015).

Re. claim 6-7, 15-16 and 22, Tischendorf teaches all of the elements of the claimed invention as stated above, but does not teach the filler in the electrode cavity. 
Jang teaches the biostimulator comprising a filler in the electrode cavity, wherein the filler includes a therapeutic agent in a silicone matrix (figure 10B, distal electrode tip 106 includes a steroid capsule 107); and
 wherein the electrode wall includes one or more protrusions in contact with an outer surface of the filler (figure 10B, circular protrusions are along the perimeter of the steroid capsule filler 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tischendorf to incorporate the filler of Jang in order to deliver a desirable drug for efficacy (paragraph 0079).

Re. claim 8 and 17, Jang further teaches wherein the one or more protrusions include a plurality of protrusions spaced equidistantly about the longitudinal axis (figure 10B, protrusions on the perimeter or capsule 107 are equidistant).

Claims 9, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tischendorf (US 2014/0163580 A1) in view of Jang (US 2014/0296955 A1) as applied to claims 4-8, 10, 15-17, 22, 24 above, and further in view of Stevenson (US 2008/0161886 A1).
Re. claims 9, 18 and 23, the combined invention of Tischendorf in view of Jang teaches all of the elements of the claimed invention as stated above, but does not teach the a coil disposed within the electrode cavity distal the filler.
Stevenson discloses a biostimulator further comprising a coil disposed within the electrode cavity distal the filler, wherein the coil extends along the longitudinal axis and is in contact with the outer surface of the filler (figure 37, coil 208 within the cavity distal to the filler 196).
Tischendorf/Jang and Stevenson are analogous arts within the field of biostimulators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the coil within the cavity taught by Stevenson in order to establish an electrical connection to the conductive distal electrode tip (paragraph 0263).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seeley (US 2012/0130438 A1) discloses a biostimulator with a gasket distal to the insulating region. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792